DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 05/24/2021 has been entered. Claims 1-2 and 4-20 remain pending.

Response to Arguments
Applicant’s arguments, see Remarks filed 05/24/2021, particularly regarding the rejection of the claims in view of Xie (US 2013/0147845) have been fully considered but are not persuasive. Applicant argues that, in the interview held 05/17/2021 Examiner agreed amendments generally reciting “that the cropped image preserves at least a portion of one or more facial features of multiple facial features and that the cropping is based on a priority of the one or more facial features over other facial features of the multiple facial features” would overcome the rejections in view of Xie.
While Examiner agreed that prioritizing of a particular facial feature over other facial features in the cropping would overcome the teachings of Xie, the claims as currently amended do not capture or require the agreed upon feature. Claims 1 and 18 require “wherein cropping regions of the cropped image are determined based upon: a priority of the one or more facial features over other facial features of the plurality of facial features; a non-linear edge of a display of the electronic device that will display the cropped image; an obstructed display region of the display where the image will be at least partially obstructed by display of additional content on the display; or a combination thereof.” Claims 1 and 18 claim the prioritizing conditions in the alternative, and Xie discloses prioritizing the cropping region based additional content obstructing the display ([0022, 0025]). Therefore, the limitations pertaining to prioritizing of facial features are not required to be invoked in Claims 1 and 18. While Claim 8 does positively recite prioritizing the facial feature boundaries based on one facial feature over the other, Claim 8 also states that the facial feature boundaries are “encompassing one or more facial features of a plurality of facial features of one or more faces,” which neither prohibits nor distinguishes over encompassing entire faces, since an entire face is necessarily “one or more facial features.” Since Xie discloses prioritizing recognized faces, which necessarily include one or more facial features ([0021-0023]), and prioritization of a single facial feature over the other plurality of features is not actually required by the claims, the rejections over Xie are maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 18 are rejected under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Xie et al (US 2013/0147845).
Regarding Claim 1, Xie teaches a tangible, non-transitory machine-readable medium, comprising machine-readable instructions that, when executed by one or more processors ([0035-0036], Fig. 4, computer system 800), cause the one or more processors to:
receive a request from an electronic device, wherein the request is for media content associated with an image ([0018], Fig. 2, receive, from a mobile device (e.g., mobile device 122), a request for one or more images at 201, user may select a link to one or more images (e.g., a selectable thumbnail image) incorporated in the structured document, causing the mobile device to transmit to the social networking system a request comprising the link);

identify a respective device crop code associated with the electronic device ([0018], request may comprise an identifier of the mobile device coded using a user-agent header field of Hypertext Transfer Protocol (HTTP), [0019], Fig. 2, server-side process may access one or more data stores for display capabilities of the mobile device 202, server-side process can, based on the identifier of the mobile device, access a device description repository for display capabilities of the mobile device, request (for the one or more images) may comprise display capabilities (e.g., display resolution) of the mobile device (e.g., as part of the user-agent header string of an HTTP request), [0032], Fig. 2, server-side process may determine display capabilities of the mobile device as described earlier, and determine adjustment parameters (e.g., cropping size, cropping coordinates) of one or more of the images based the display capabilities);
request a cropped image using an indication of the image and the respective device crop code ([0020], Fig. 2, server-side process may access data stores 101 for the images, and adjust one or more of the images based on one or more of the display capabilities at 203, [0032], server-side process may transmit to the mobile device a message comprising adjustment parameters for one or more of the images and a pointer or identifier of copies of the images stored in content distribution network 130, mobile device may transmit the message to content distribution network 130, in response to the message, application server 131 (or another server-side process hosted by one or more computing devices of content distribution network 130) may access content data stores 132 for copies of the images);

wherein cropping regions of the cropped image are determined based upon: a priority of the one or more facial features over other facial features of the plurality of facial features; a non-linear edge of a display of the electronic device that will display the cropped image; or an obstructed display region of the display where the image will be at least partially obstructed by display of additional content on the display ([0022], instead of display capabilities of a mobile device, particular embodiments may adjust an image for delivery to the mobile device based on a size of a container (e.g., a frame, a window) displaying the image at the mobile device, server-side process can scale or crop the image to fit within the size of the container, an application hosted by the mobile device may display the image in a frame overlaying a web page in the application's graphical user interface); or a combination thereof; and
provide the cropped image to the electronic device ([0031], Fig. 2, server-side process may transmit to the mobile device one or more of the images as adjusted at 204, [0032], Fig. 2, application server 131 may transmit to the mobile device one or more of the images as adjusted at 204).
Regarding Claim 2, Xie teaches all aspects of the claimed invention as disclosed in Claim 1 above. Xie further teaches wherein the cropping regions of the cropped image are determined based upon the obstructed display region of the display and wherein the additional content on the display that will at least partially obstruct the image comprises graphical elements that will be displayed concurrently with the cropped image ([0022], instead of display capabilities of a mobile device, particular embodiments may adjust an image for delivery to the mobile device based on a size of a container (e.g., a frame, a window) displaying the image at the mobile device, server-side process can scale or crop the image to fit within the size of the container, [0025], adjust one or more images for delivery to a mobile device based on portions of those images that will have other elements overlaid on them once rendered on a web page, a web page may contain 2 overlapping images by design, the server-side process may crop the image at the back to only include portions of the image that are visible once the front image is overlaid on top of it).
Regarding Claim 18, Xie teaches a computer for providing a cropped image to an electronic device, the computer comprising: a memory; and a processor, wherein the memory includes instructions executable by the processor ([0035-0036], Fig. 4, computer system 800) to cause the computer to perform operations comprising:
receiving a request from the electronic device, wherein the request is for media content associated with an image ([0018], Fig. 2, receive, from a mobile device (e.g., mobile device 122), a request for one or more images at 201, user may select a link to one or more images (e.g., a selectable thumbnail image) incorporated in the structured document, causing the mobile device to transmit to the social networking system a request comprising the link);
identifying the image based upon the request ([0032], Fig. 2, server-side process may receive a request for delivery to a mobile device one or more images (201), server-side process may transmit to 
identifying a respective device crop code associated with the electronic device ([0018], request may comprise an identifier of the mobile device coded using a user-agent header field of Hypertext Transfer Protocol (HTTP), [0019], Fig. 2, server-side process may access one or more data stores for display capabilities of the mobile device 202, server-side process can, based on the identifier of the mobile device, access a device description repository for display capabilities of the mobile device, request (for the one or more images) may comprise display capabilities (e.g., display resolution) of the mobile device (e.g., as part of the user-agent header string of an HTTP request), [0032], Fig. 2, server-side process may determine display capabilities of the mobile device as described earlier, and determine adjustment parameters (e.g., cropping size, cropping coordinates) of one or more of the images based the display capabilities);
requesting the cropped image using an indication of the image and the respective device crop code ([0020], Fig. 2, server-side process may access data stores 101 for the images, and adjust one or more of the images based on one or more of the display capabilities at 203, [0032], server-side process may transmit to the mobile device a message comprising adjustment parameters for one or more of the images and a pointer or identifier of copies of the images stored in content distribution network 130, mobile device may transmit the message to content distribution network 130, in response to the message, application server 131 (or another server-side process hosted by one or more computing devices of content distribution network 130) may access content data stores 132 for copies of the images);

receiving the cropped image, wherein the cropped image comprises a version of the image that is cropped to preserve at least a portion of one or more facial features of a plurality of facial features of 
wherein cropping regions of the cropped image are determined based upon: a priority of the one or more facial features over other facial features of the plurality of facial features; a non-linear edge of a display of the electronic device that will display the cropped image; or an obstructed display region of the display where the image will be at least partially obstructed by display of additional content on the display ([0022], instead of display capabilities of a mobile device, particular embodiments may adjust an image for delivery to the mobile device based on a size of a container (e.g., a frame, a window) displaying the image at the mobile device, server-side process can scale or crop the image to fit within the size of the container, an application hosted by the mobile device may display the image in a frame overlaying a web page in the application's graphical user interface); or a combination thereof; and
providing the cropped image to the electronic device ([0031], Fig. 2, server-side process may transmit to the mobile device one or more of the images as adjusted at 204, [0032], Fig. 2, application server 131 may transmit to the mobile device one or more of the images as adjusted at 204).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 8-9 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al (US 2013/0147845), in view of Downing et al (US 2015/0228067).
Regarding Claim 4, Xie teaches all aspects of the claimed invention as disclosed in Claim 3 above. Xie fails to teach wherein the cropping regions of the cropped image are determined based upon a shift of the image that facilitates the priority of the one or more facial features.
In the same field of endeavor, Downing teaches wherein the cropping regions of the cropped image are determined based upon a shift of the image that facilitates the priority of the one or more facial features ([0040], weighted centering technique shifts the position of the crop area by an amount offset from the center of the image, the amount being proportional to an amount that the composite attention portion is offset from the center of the image, [0054-0055], Fig. 6, includable-subjects region is shown by dashed-line rectangle 620, the includable-subjects region (rectangle 620) includes some faces (the faces in rectangles 602, 604, and 606), but not other faces (the faces in rectangles 608 and 610), one of these other faces (the face in rectangle 608), however, is partially included, FIG. 7 illustrates an example image 700, the initial includable-subjects region shown by dashed-line rectangle 620 has been repositioned (~shifted) to include the face in rectangle 608).
See Downing [0002])
Regarding Claim 5, Xie, as modified by Downing, teaches all aspects of the claimed invention as disclosed in Claim 4 above. The combination, particularly Downing, further teaches wherein the shift of the image causes depiction of the prioritized one or more facial features of the plurality of facial features that would not be visible without the shift ([0040], weighted centering technique shifts the position of the crop area by an amount offset from the center of the image, the amount being proportional to an amount that the composite attention portion is offset from the center of the image, [0054-0055], Fig. 6, includable-subjects region is shown by dashed-line rectangle 620, the includable-subjects region (rectangle 620) includes some faces (the faces in rectangles 602, 604, and 606), but not other faces (the faces in rectangles 608 and 610), one of these other faces (the face in rectangle 608), however, is partially included, FIG. 7 illustrates an example image 700, the initial includable-subjects region shown by dashed-line rectangle 620 has been repositioned (~shifted
Regarding Claim 6, Xie, as modified by Downing, teaches all aspects of the claimed invention as disclosed in Claim 4 above. The combination, particularly Xie, further teaches in response to a plurality of faces depicted in the image, wherein the priority of the one or more facial features results in an overall reduction of the plurality of faces depicted in the image ([0023], embodiments may adjust an image for delivery to a mobile device based on one or more social contacts of a user of the mobile device, server-side process may access data stores 101 (e.g., based on a user identifier included in the request) and identify object 313 as a face of the user (e.g., by using a facial recognition software to compare the example image to the user's profile picture stored in data stores 101), server-side process may access social graph information stored in data stores 101, and identify (e.g., by using a facial recognition software or an object recognition software to compare the example image to images stored in data stores 101) one or more other objects in the example image of FIG. 3A that are within a pre-determined threshold degree of separation from the user, such as first-degree friend, can crop the image to include only those identified objects, 313 and 314, and fit within the size of the mobile device’s display or a container (~where degree of separation indicates priority), See Figs. 3A-3F, where number of objects/faces reduced from 4 at least one).
Regarding Claim 8, Xie teaches a method of cropping images (Figs. 2-3I), comprising: receiving a request from an electronic device, wherein the request is for media content associated with an image ([0018], Fig. 2, receive, from a mobile device (e.g., mobile device 122), a request for one or more images at 201, user may select a link to one or more images (e.g., a selectable thumbnail image) incorporated in the structured document, causing the mobile device to transmit to the social networking system a request comprising the link);
identifying the image based upon the request ([0032], Fig. 2, server-side process may receive a request for delivery to a mobile device one or more images (201), server-side process may transmit to 
identifying and requesting a cropped image specific to the electronic device ([0020], Fig. 2, server-side process may access data stores 101 for the images, and adjust one or more of the images based on one or more of the display capabilities at 203, [0032], server-side process may transmit to the mobile device a message comprising adjustment parameters for one or more of the images and a pointer or identifier of copies of the images stored in content distribution network 130, mobile device may transmit the message to content distribution network 130, in response to the message, application server 131 (or another server-side process hosted by one or more computing devices of content distribution network 130) may access content data stores 132 for copies of the images);
executing a first facial recognition routine on the image to identify one or more facial feature boundaries encompassing one or more facial features of a plurality of facial features of one or more faces of the image, wherein the one or more facial feature boundaries prioritizes one or more facial features over other facial features of the plurality of facial features ([0021], server-side process can identify objects in the image of FIG. 3A (e.g., by using a face recognition software or an object recognition software), identify a region of the image that includes the objects and is of a same aspect ratio of the mobile device's display, and remove (crop) the portion outside the identified region from the image, [0023], server-side process may access data stores 101 (e.g., based on a user identifier included in the request) and identify object 313 as a face of the user (e.g., by using a facial recognition software to compare the example image to the user's profile picture stored in data stores 101));
executing a second facial recognition routine to identify one or more face boundaries that identify one or more faces of the image, the one or more face boundaries encompassing at least a portion of the facial feature boundaries ([0023], Fig. 3A, server-side process may access social graph information stored in data stores 101, and identify (e.g., by using a facial recognition software or an 
generating the cropped image, by: identifying a cropping region based upon the one or more faces or facial features of the image; and cropping the image based upon the cropping region ([0023], embodiments may adjust an image for delivery to a mobile device based on one or more social contacts of a user of the mobile device, server-side process may access data stores 101 (e.g., based on a user identifier included in the request) and identify object 313 as a face of the user (e.g., by using a facial recognition software to compare the example image to the user's profile picture stored in data stores 101), server-side process may access social graph information stored in data stores 101, and identify (e.g., by using a facial recognition software or an object recognition software to compare the example image to images stored in data stores 101) one or more other objects in the example image of FIG. 3A that are within a pre-determined threshold degree of separation from the user, such as first-degree friend, can crop the image to include only those identified objects and fit within the size of the mobile device’s display or a container (~where degree of separation indicates priority)); and
providing the cropped image to the electronic device ([0031], Fig. 2, server-side process may transmit to the mobile device one or more of the images as adjusted at 204, [0032], Fig. 2, application server 131 may transmit to the mobile device one or more of the images as adjusted at 204).
Xie fails to teach executing a third facial recognition routine to identify a face group boundary that identifies a region around two or more of the one or more faces of the image, the face group boundary encompassing at least a portion of the one or more face boundaries; and generating the cropped image, by: identifying a cropping region based upon the one or more facial feature boundaries, the one or more face boundaries, and the face group boundary.
~shifted) to include the face in rectangle 608, [0043], if the image does include at least one subject, then the image is cropped to include one or more of the subjects in the all-subjects portion (act 220), in act 220, not all of the subjects in the all-subjects portion may be included in the cropped image, which one or more subjects in the all-subjects portion the image is cropped to include can be identified in a variety of different manners).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustment of an image size according to the display capabilities of the requesting device, where the image is automatically cropped to fit the requesting display, and where the cropped image is generated such that persons of interest recognized in the image are appropriately included and visible in the resulting cropped image, as taught in Xie, to further include shifting the image as part of the cropping process to include a group of the identified faces visible in the image, and cause prioritized facial regions to be visible once the image is cropped, as taught in Downing, in order to optimize the display of media content within frames having different dimensions, without requiring manual input from the user, thereby enhancing efficiency and user-friendliness of working with digital images across multiple platforms and devices. (See
Regarding Claim 9, Xie, as modified by Downing, teaches all aspects of the claimed invention as disclosed in Claim 8 above. The combination, particularly Xie, further teaches wherein the cropped image comprises a version of the image that is cropped to preserve at least a portion the facial features of the plurality of facial features depicted in the image ([0023], embodiments may adjust an image for delivery to a mobile device based on one or more social contacts of a user of the mobile device, server-side process may access data stores 101 (e.g., based on a user identifier included in the request) and identify object 313 as a face of the user (e.g., by using a facial recognition software to compare the example image to the user's profile picture stored in data stores 101), server-side process may access social graph information stored in data stores 101, and identify (e.g., by using a facial recognition software or an object recognition software to compare the example image to images stored in data stores 101) one or more other objects in the example image of FIG. 3A that are within a pre-determined threshold degree of separation from the user, such as first-degree friend, can crop the image to include only those identified objects and fit within the size of the mobile device’s display or a container (~where degree of separation indicates priority)) and is specifically cropped for display on the electronic device associated with a respective device crop code ([0032], Fig. 2, application server 131 (or another server-side process hosted by one or more computing devices of content distribution network 130) may access content data stores 132 for copies of the images, adjust one or more of the images based on the adjustment parameters at 203, alternatively, application server 131 may access data stores 132 for adjusted copies of the images that match the adjustment parameters).
Regarding Claim 11, Xie, as modified by Downing, teaches all aspects of the claimed invention as disclosed in Claim 8 above. The combination, particularly Xie, further teaches wherein the one or more facial features comprise at least an eye, a nose, a mouth, or a combination thereof ([0023], embodiments may adjust an image for delivery to a mobile device based on one or more social contacts of a user of the mobile device, server-side process may access data stores 101 (e.g., based on a user ~face is by definition a combination of facial features)).
Regarding Claim 12, Xie, as modified by Downing, teaches all aspects of the claimed invention as disclosed in Claim 8 above. The combination, particularly Downing, further teaches wherein the face group boundary is used to define the cropping region when multiple faces should be displayed in the cropped image ([0054-0055], Fig. 6, includable-subjects region is shown by dashed-line rectangle 620, the includable-subjects region (rectangle 620) includes some faces (the faces in rectangles 602, 604, and 606), but not other faces (the faces in rectangles 608 and 610), one of these other faces (the face in rectangle 608), however, is partially included, FIG. 7 illustrates an example image 700, the initial includable-subjects region shown by dashed-line rectangle 620 has been repositioned (~shifted) to include the face in rectangle 608).
Regarding Claim 13, Xie, as modified by Downing, teaches all aspects of the claimed invention as disclosed in Claim 8 above. The combination, particularly Downing, further teaches wherein the one or more face boundaries are used to define the cropping region when at least an entire face should be displayed, wherein the entire face comprises the one or more facial features and additional features ([0054-0055], Fig. 6, includable-subjects region is shown by dashed-line rectangle 620, the includable-subjects region (rectangle 620) includes some faces (the faces in rectangles 602, 604, and 606), but not other faces (the faces in rectangles 608 and 610), one of these other faces (the face in rectangle 608), however, is partially included, FIG. 7 illustrates an example image 700, the initial includable-subjects region shown by dashed-line rectangle 620 has been repositioned (~shifted) to include the face in rectangle 608).
Regarding Claim 14, Xie, as modified by Downing, teaches all aspects of the claimed invention as disclosed in Claim 8 above. The combination, particularly Xie, further teaches wherein the cropping region is determined based upon an emphasis of the one or more facial features over other facial ~where degree of separation indicates priority), See Figs. 3A-3F, where number of objects/faces in image reduced from 4 at least one).
Regarding Claim 15, Xie, as modified by Downing, teaches all aspects of the claimed invention as disclosed in Claim 14 above. The combination, particularly Xie, further teaches wherein the cropping region is based upon: a non-linear edge of a display of the electronic device that will display the cropped image; an obstructed display region of the display where the image will be at least partially obstructed by display of additional content on the display; or a combination thereof ([0022], instead of display capabilities of a mobile device, particular embodiments may adjust an image for delivery to the mobile device based on a size of a container (e.g., a frame, a window) displaying the image at the mobile device, server-side process can scale or crop the image to fit within the size of the container).
Regarding Claim 16, Xie, as modified by Downing, teaches all aspects of the claimed invention as disclosed in Claim 15 above. The combination, particularly Xie, further teaches wherein the cropping region of the cropped image is determined based upon the obstructed display region of the display and wherein the additional content on the display that will at least partially obstruct the image comprises 
Regarding Claim 17, Xie, as modified by Downing, teaches all aspects of the claimed invention as disclosed in Claim 14 above. The combination, particularly Downing, further teaches wherein the cropping region of the cropped image is determined based upon a shift of the image that facilitates the emphasis of the one or more facial features ([0040], weighted centering technique shifts the position of the crop area by an amount offset from the center of the image, the amount being proportional to an amount that the composite attention portion is offset from the center of the image, [0054-0055], Fig. 6, includable-subjects region is shown by dashed-line rectangle 620, the includable-subjects region (rectangle 620) includes some faces (the faces in rectangles 602, 604, and 606), but not other faces (the faces in rectangles 608 and 610), one of these other faces (the face in rectangle 608), however, is partially included, FIG. 7 illustrates an example image 700, the initial includable-subjects region shown by dashed-line rectangle 620 has been repositioned (~shifted) to include the face in rectangle 608).

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al (US 2013/0147845), in view of Hartshorne et al (US 2013/0069980).
Regarding Claims 7 and 19, Xie teaches all aspects of the claimed invention as disclosed in Claims 1 and 18 above. Xie fails to teach wherein the request for media content comprises one or more 
In the same field of endeavor, Hartshorne teaches wherein the request for media content comprises one or more of a request for music content, video content, e-book content or news content having the content associated with the image ([0023-0025))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustment of an image size according to the display capabilities of the requesting device, where the image is automatically cropped to fit the requesting display, as taught in Xie, to further include applying optimized image cropping and resizing for display of multiple media formats, including news articles and other forms of content, as opposed to just personal images, as taught in Hartshorne, in order to automatically provide the optimal view of selected media content with limited user input. (See Hartshorne [0002])

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Xie et al (US 2013/0147845), in view of Downing et al (US 2015/0228067), and further in view of Hartshorne et al (US 2013/0069980).
Regarding Claim 10, Xie, as modified by Downing, teaches all aspects of the claimed invention as disclosed in Claim 8 above. The combination fails to teach wherein the image comprises one of an artist image, an album cover, a book cover, a news photo, or a stock photo.
In the same field of endeavor, Hartshorne teaches wherein the image comprises one of an artist image, an album cover, a book cover, a news photo, or a stock photo ([0023-0025))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustment of an image size according to the display capabilities of the requesting device, where the image is automatically cropped to fit the requesting display, as See Hartshorne [0002])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803.  The examiner can normally be reached on M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET G MASTRODONATO/               Primary Examiner, Art Unit 2641